Title: To Thomas Jefferson from Tench Coxe, 27 February 1794
From: Coxe, Tench
To: Jefferson, Thomas



Sir
Philada. Feb. 27. 1794.

The inclosed accounts of the recapture of Toulon will give you satisfaction in a high degree. They are believed here by all parties. It is added that the Earl of Moira has returned without landing his Army in Britanny. This is the most important Advice we have received since the war, as I have the honor to mention to you confidentially, that Mr. P. writes from L. that Ld. Granville has finally answered in regard to the posts—that after so long and injurious a delay to perform the Treaty on our part the article relative to the posts could not be considered as binding! I wish this be carefully retained in your own bosom until or unless you have it from some other quarter, tho I have it not in official Confidence.
You will see in Fenno’s Gazette an article extracted from an octavo volume of American papers I am republishing here, of which I shall have the honor to present you with a copy. I do not believe it will be completed before the rising of Congress. I have the honor to be in great haste yr. mo. respectful & mo. obedt. St.

Tench Coxe


Mr. Fauchet continues to hold the most satisfactory language.
Ld. G. acknowledged that Mr. Logie procured the Algerine truce, but said it was not to surprize us, but to leave the Portuguese fleet free to act on their views—confidential.

